Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention groups I-II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.
Applicant’s election without traverse of Invention group I (claims 8-16) is acknowledged.
Claims 8-16 are addressed below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Listed dependent claims in the rejection header not specifically mentioned below are indefinite due to their dependencies).
	Claim 13 recites “the neck” which lacks proper antecedent basis in the claim, as a dependent of claim 8. It is not clear which portion constitute the neck. 

Claim 11 recites “wherein the bottle further comprises a vent assembly incorporated into the vent opening and positioned adjacent the rear surface and comprising a neck that extends upwardly from the top surface”. It is unclear whether the “neck” is part of the bottle or part of the vent assembly due to ambiguous claim language. The claim is addressed as best understood as “the bottle comprising a neck extending upwardly from the top surface” until further clarification. 

Claim 12 recites “the threaded neck” in line 3 and 4. Due to inconsistent terminology, it is unclear if this limitation refers to the same structure as “a neck” in claim 11. The claim is addressed as best understood until further clarification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kressel (US6494344).
Re claim 8, Kressel discloses a liquid sprayer (figs. 1 and 3), comprising: 
a. a spray wand (50, 54) through which the liquid may pass (abstract: “liquid dispensing”) and from which the liquid may be expelled; and 
b. a bottle (20) for containing the liquid and for use in combination with the spray wand that may be connected to the bottle (see fig. 3) and from which liquid in the bottle may be dispensed (see fig. 4), the bottle comprising a top surface (surface at 60 and 30 with label “STORE THIS END UP”; fig. 1) having a vent opening (opening closed by cap 30) formed therethrough, a bottom surface (opposite surface from the one with 60) spaced from the top surface, front (bottom surface opposite 24, below 40 and 52) and rear (at 24) surfaces extending between the top surface and the bottom surface, and opposing side surfaces (surface with window 40, and opposite surface from window 40) extending between the top surface and the bottom surface and between the front surface and the rear surface (see fig. 1), wherein the rear surface extends along a first axis and the front surface extends along a second axis that forms an acute angle with the first axis (downward angled portion of surface 24 is along a first axis that forms an acute angle with the horizontal surface below window 40).

    PNG
    media_image1.png
    469
    881
    media_image1.png
    Greyscale


Re claim 9, Kressel discloses the bottle further comprises a handle 26 integrated with the rear surface.

Re claim 10, Kressel discloses n the bottle further comprises an outlet (at 52) formed on the top surface adjacent the front surface.

Re claim 16, Kressel discloses the handle (26) extends along an axis (horizontal axis) that is parallel to the second axis (horizontal axis of the cited front surface opposite from the surface at 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kressel (US6494344) in view of Heukamp (US 20050139620).
Re claim 11, Kressel teaches neck 23 that extends upwardly from the top surface adjacent the rear surface (fig. 1) but fails to teach the bottle further comprises a vent assembly incorporated into the vent opening. 
Heukamp teaches a container closure having a vent assembly 30, 31, 33 incorporated into the vent opening (inside 36). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kressel to incorporate the teachings of Heukamp to substitute the vent nipple 12 with the vent assembly 30, 31, 33 incorporated into the vent opening. The substitution of one known element (vent nipple 12) as taught by Kressel with another (incorporated into the vent opening) as taught by Heukamp would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the venting structure would have yielded predictable results, namely, allowing ventilation to the container/bottle to ensure pressure equalization for proper dispensing performance, as suggested in paragraph 19 of Heukamp. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kressel (US6494344) in view of Dobias (US 20130175363).
Re claim 13, Kressel does not teach a wand holster attached in covering relation to a portion of the top surface and the rear surface, the wand holster comprising an opening formed therethrough and through which the neck extends.
Dobias teaches a liquid sprayer having a wand holster 28 (figs. 1, 3) attached in covering to a portion of the top surface and the rear surface (part of the top surface and rear/side surface, fig. 3), the wand holster comprising an opening (upper opening 180 where 178 is extended through; par. 79) formed therethrough and through which the neck 178 extends.
The substitution of one known element (holding clasp 60) as taught by Kressel with another (wand holster 28) as taught by Dobias would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of wand holder/holster would have yielded predictable results, namely, allow storage and mounting of the wand/nozzle when not in use. 

Re claim 14, Kressel, as modified, teaches the wand holster further comprises a hook (182, Dobias, fig. 3) formed thereon.

Re claim 15, Kressel, as modified, the wand holster further comprises a hose receiving recess (recess at 182, fig. 3 of Dobias) formed therein.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752